Citation Nr: 0838447	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals, pulmonary 
embolism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.

The case was previously before the Board in January 2008, at 
which time the Board granted service connection for 
degenerative arthritis of the knees and remanded the claim 
for service connection for residuals, pulmonary embolism to 
the RO.  


FINDING OF FACT

The veteran does not have residuals of his July 2003 
pulmonary embolism.  


CONCLUSION OF LAW

The criteria for service connection for residuals, pulmonary 
embolism, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a September 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in February 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the veteran in 2004 and 2008.  
VA has satisfied its assistance duties.

Analysis

The veteran appeals the RO's October 2004 denial of service 
connection for residuals, pulmonary embolism.  He feels that 
he still has residuals of such embolism, and so service 
connection is warranted.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

During service, the veteran was privately hospitalized from 
July to August 2003 at the Byrd Regional Hospital for deep 
venous thrombosis and a pulmonary embolism.  On the day of 
hospital discharge, he was feeling great and had no chest 
pain or shortness of breath.  On service discharge 
examination in December 2003, his heart and lungs were 
normal.  

A February 2004 VA chest X-ray revealed low lung volumes but 
no acute cardiopulmonary process.  The VA examiner's 
impressions were essential hypertension and a history of deep 
venous thrombosis and pulmonary embolism.  Echocardiograms in 
March and June 2004 revealed that pulmonary artery pressure 
was normal.  Essential hypertension was assessed in June 
2004.  

After a VA examination in July/August 2004, there was a 
diagnosis of "history of deep venous thrombosis and 
pulmonary embolism with residuals as described."  However, 
the report did not indicate what, if any, residuals exist 
which are attributable to the veteran's in-service pulmonary 
embolism and the examiner noted that an echocardiogram which 
had already been done had reported normal pulmonary artery 
pressure.  The Board remanded the case to the RO in January 
2008 for clarification.  

A VA examiner in March 2008 noted that the veteran was under 
no treatment for a pulmonary condition secondary to his past 
history of a pulmonary embolism, although he did note that 
the veteran had asthma which was unrelated to his pulmonary 
embolism, and that asthma has been service-connected.  The 
examiner indicated that there had been one pulmonary 
embolism, in July 2003.  The examiner noted that the veteran 
had requested an evaluation for residuals of pulmonary 
embolism, but that other than the history of hospitalization 
for the acute episode in July 2003, the pulmonary symptoms 
reported by the veteran and documented in his medical history 
are related to his asthma.  The examiner examined the veteran 
and considered the results of laboratory studies including 
chest X-rays, spirometry, and an electrocardiogram.  

The examiner indicated that a medical treatise indicates that 
most cases of acute pulmonary embolism resolve with therapy 
but that a substantial residual thromboembolic burden 
occasionally persists or develops over time, and that there 
is a risk of pulmonary hypertension from pulmonary embolism.  
The examiner also indicated that the veteran has shown no 
evidence of either chronic pulmonary embolism or pulmonary 
hypertension since experiencing the one episode of acute 
pulmonary embolus secondary to deep venous thrombosis in 
2003.  She also indicated that there was no causative 
relationship between the veteran's asthma and its symptoms, 
and his past history of a single pulmonary embolism.  She 
indicated that the acute pulmonary embolism experienced in 
2003 was treated and resolved.  The only possible residual to 
a pulmonary embolism would be pulmonary hypertension, and in 
the absence of either recurrent pulmonary embolism or 
pulmonary hypertension, any future worsening of pulmonary 
symptoms would be more likely secondary to his asthma and not 
a residual of his 2003 pulmonary embolism secondary to deep 
vein thrombosis.  

The preponderance of the evidence indicates that there are no 
current residuals of the veteran's in-service pulmonary 
embolism.  None were shown on service discharge examination 
in December 2004, chest X-rays after service showed no acute 
cardiopulmonary process, a post-service echocardiogram 
revealed normal pulmonary artery pressure, and the VA 
examiner in 2008 examined the veteran, considered the 
veteran's in-service and post-service medical evidence as 
well as treatise evidence, and indicated that there are no 
residuals of the veteran's in-service pulmonary embolism.  
Specifically, she indicated that the veteran's in-service 
pulmonary embolism had resolved and that the veteran had 
neither pulmonary hypertension nor a recurrent pulmonary 
embolism and that the only possible residual of pulmonary 
embolism would be pulmonary hypertension.  Pulmonary 
hypertension has not been diagnosed.  Instead, essential 
hypertension has.  The 2008 VA medical opinion outweighs the 
quoted material in the 2004 medical opinion, as the 2008 
opinion considers all the evidence and treatise evidence and 
indicates that the only residual can be pulmonary 
hypertension and that the veteran does not have pulmonary 
hypertension.  On the other hand, the diagnosis in 2004 
contained no explanation or elaboration and described no 
residuals.  See Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).

Since the preponderance of the evidence indicates that there 
are no residuals of the veteran's in-service pulmonary 
embolism, the benefit of the doubt doctrine does not apply, 
and service connection is not warranted for residuals, 
pulmonary embolism.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  While the veteran 
appears to feel that he has residuals of his in-service 
pulmonary embolism, his opinion on this matter is not 
competent.  Medical expertise is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  


ORDER

Service connection for residuals, pulmonary embolism, is 
denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


